Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 14, 2019

                                      No. 04-19-00422-CV

                         IN THE INTEREST OF A.M.L., A CHILD,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-01252
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

       In this accelerated appeal of the trial court’s June 4, 2019 order terminating appellant
Dad’s parental rights, Appellant’s brief was due to be filed with this court on August 8, 2019.
See TEX. R. APP. P. 38.6(a). After the due date, Appellant filed a motion for a twenty-day
extension of time to file Appellant’s brief.
        Appellant’s motion is GRANTED. Appellant’s brief is due on August 28, 2019. Any
further motion for extension of time to file the brief is discouraged. See TEX. R. JUD. ADMIN. 6.2
(directing courts of appeals to dispose of parental rights termination suits “[w]ithin 180 days of
the date the notice of appeal is filed”).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court